 Case 3:18-cv-02409-BEN-DEB Document 198 Filed 08/02/21 PageID.10051 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   INDECT USA CORP.,                                Case No.: 18-cv-2409-BEN (DEB)
12                              Plaintiff,
                                                      ORDER SETTING SETTLEMENT
13   v.                                               CONFERENCE
14   PARK ASSIST, LLC,
15
                                Defendant.
16
17
18         A Settlement Conference will be held on August 23, 2021, at 9:00 a.m.
19         1.     Purpose of the Settlement Conference: The purpose of the Settlement
20   Conference is to permit an informal discussion between the attorneys, parties, and the
21   Magistrate Judge of every aspect of the lawsuit in an effort to achieve an early resolution
22   of the case. Counsel attending the Settlement Conference are expected to have a command
23   of the facts and applicable law. Counsel and the parties must be prepared to engage in a
24   detailed discussion of the merits of their respective cases and engage in good faith
25   settlement discussions. All discussions during the Settlement Conference are informal,
26   off the record, privileged and confidential. Counsel for any non-English speaking party
27   is responsible for arranging for the appearance of an interpreter at the conference.
28

                                                  1
                                                                               18-cv-2409-BEN (DEB)
 Case 3:18-cv-02409-BEN-DEB Document 198 Filed 08/02/21 PageID.10052 Page 2 of 6



 1         2.     Full Settlement Authority Is Required: Pursuant to Local Rule 16.3.b., all
 2   parties, party representatives, including claims adjusters for insured parties, and the
 3   principal attorney(s) responsible for the litigation must participate in the Settlement
 4   Conference.1 This appearance must be made with full and unlimited authority to negotiate
 5   and enter into a binding settlement.2 In the case of a corporate entity, an authorized
 6   representative of the corporation who is not retained outside counsel must be present and
 7   must have discretionary authority to commit the company to pay an amount up to the
 8   amount of the plaintiff’s prayer (excluding punitive damage prayers). The purpose of this
 9   requirement is to have representatives present who can settle the case during the course of
10   the conference without consulting a superior.
11         Counsel for a government entity may be excused from this requirement so long as
12   the government attorney who participates in the Settlement Conference (1) has primary
13   responsibility for handling the case; and (2) may negotiate settlement offers that the
14   attorney is willing to recommend to the government official having ultimate settlement
15   authority.
16         3.     Procedure for Zoom Videoconference Appearance: Although the Court
17   typically requires personal attendance of all participants, due to the COVID-19 public
18
19
     1
20    The attendance requirement includes parties that are indemnified by others. Any deviation
     from this Order requires prior Court approval.
21
     2
       Full authority to settle means that the individuals at the Settlement Conference are
22
     authorized to fully explore settlement options and to agree at that time to any settlement
23   terms acceptable to the parties. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d
     648, 653 (7th Cir. 1989). The person needs to have “unfettered discretion and authority”
24
     to change the settlement position of a party. Pitman v. Brinker Int’l, Inc., 216 F.R.D. 481,
25   485-486 (D. Ariz. 2003). One of the purposes of requiring a person with unlimited
     settlement authority to attend the conference is that the person’s view of the case may be
26
     altered during the face-to-face conference. Pitman, 216 F.R.D. at 486. Limited or sum
27   certain authority is not adequate. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595-597
     (8th Cir. 2001).
28

                                                  2
                                                                              18-cv-2409-BEN (DEB)
 Case 3:18-cv-02409-BEN-DEB Document 198 Filed 08/02/21 PageID.10053 Page 3 of 6



 1   emergency, the Court will use its Zoom video conferencing account to hold the Settlement
 2   Conference.
 3         If you are unfamiliar with Zoom: Zoom is available on computers through a
 4   download on the Zoom website (https://zoom.us/meetings) or on mobile devices through
 5   the installation of a free app.3 Joining a Zoom conference does not require creating a Zoom
 6   account, but it does require downloading the .exe file (if using a computer) or the app (if
 7   using a mobile device). Participants are encouraged to create an account, install Zoom and
 8   familiarize themselves with Zoom in advance of the Settlement Conference.4 There is a
 9   cost-free option for creating a Zoom account.
10         Prior to the start of the Settlement Conference, the Court will email each participant
11   an invitation to join a Zoom video conference. Participants must join the video conference
12   by following the ZoomGov Meeting hyperlink in the invitation. Participants who do not
13   have Zoom already installed on their device when they click on the ZoomGov Meeting
14   hyperlink will be prompted to download and install Zoom before proceeding. Zoom may
15   then prompt participants to enter the password included in the invitation. All participants
16   will be placed in a waiting room until the Settlement Conference begins.
17         Each participant should plan to join the Zoom video conference at least five minutes
18   before the start of the Settlement Conference to ensure that the conference begins on time.
19   The Zoom e-mail invitation may indicate an earlier start time, but the Settlement
20   Conference will begin at the time scheduled by the Court.
21         Zoom’s functionalities will allow the Court to conduct the Settlement Conference as
22   it ordinarily would conduct an in-person one. The Court will divide participants into
23
24
     3
25         Participants are encouraged to use laptops or desktop computers for the video
     conference, if possible, as mobile devices often offer inferior performance.
26
     4
27          For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
     us/categories/200101697-Getting-Started
28

                                                  3
                                                                              18-cv-2409-BEN (DEB)
 Case 3:18-cv-02409-BEN-DEB Document 198 Filed 08/02/21 PageID.10054 Page 4 of 6



 1   separate, confidential sessions, which Zoom calls Breakout Rooms.5 In a Breakout Room,
 2   the Court will be able to communicate with participants from a single party in confidence.
 3   Breakout Rooms will also allow parties and counsel to communicate confidentially outside
 4   the presence of the Court.
 5         No later than August 16, 2021 counsel for each party must send an e-mail to the
 6   Court at efile_butcher@casd.uscourts.gov containing the following:
 7         a.    The name and title of each participant, including all parties and party
 8               representatives with full settlement authority, claims adjusters for insured
 9               defendants, and the primary attorney(s) responsible for the litigation;
10         b.    An e-mail address for each participant to receive the Zoom video conference
11               invitation; and
12         c.    A telephone number where each participant may be reached so that if
13               technical difficulties arise, the Court will be in a position to proceed
14               telephonically instead of by video conference. (If counsel prefers to have all
15               participants of their party on a single conference call, counsel may provide a
16               conference number and appropriate call-in information, including an access
17               code, where all counsel and parties or party representatives for that side may
18               be reached as an alternative to providing individual telephone numbers for
19               each participant.)
20         Counsel are responsible for ensuring their clients are able to participate in the
21   Settlement Conference. All participants must display the same level of professionalism
22   during the Settlement Conference and be prepared to devote their full attention to the
23   Settlement Conference as if they were attending in person (e.g., not be driving while
24   speaking to the Court, or otherwise distracted). Because Zoom may quickly deplete the
25
26
27
     5
         For more information on what to expect when participating in a Zoom Breakout
28   Room, visit: https://support.zoom.us/hc/en-us/articles/115005769646
                                                 4
                                                                              18-cv-2409-BEN (DEB)
 Case 3:18-cv-02409-BEN-DEB Document 198 Filed 08/02/21 PageID.10055 Page 5 of 6



 1   battery of a participant’s device, each participant should ensure that their device is plugged
 2   in or that a charging cable is readily available during the video conference.
 3         4.     Confidential Settlement Conference Statements Required: No later than
 4   one week before the Settlement Conference, each party must lodge a Confidential
 5   Settlement Conference Statement by email to efile_butcher@casd.uscourts.gov. The
 6   Settlement Conference statement must not exceed ten (10) pages, excluding exhibits. If
 7   exhibits are attached, the parties are encouraged to highlight the relevant portions.
 8         The Court does not require Settlement Conference Statements to be served on other
 9   parties; however, the parties may elect to share their Settlement Conference Statements at
10   their discretion. These statements are not to be filed on the CM/ECF system.
11         All confidential Settlement Conference Statements must include:
12         a.     the party’s position on liability and damages supported by relevant facts, a
13                discussion of the significant facts established during discovery, and legal
14                analysis with citations to controlling legal authority. The parties are also
15                encouraged to attach a chronology setting forth a timeline of the events at
16                issue. If submitted, the chronology should be in a chart or column format with
17                the column headings “DATE” and “EVENT.” The chronology is not counted
18                against the page limits;
19         b.     for plaintiff(s), a specific and current settlement demand addressing all relief
20                sought and an itemization of the damages sought, and, for defendant(s), a
21                specific and current offer and the bases for that offer. (Note: a general
22                statement that a party will “negotiate in good faith,” “offer a nominal cash
23                sum,” or “be prepared to make a demand or offer at the conference” is not a
24                specific demand or offer. If a specific offer or demand cannot be made at the
25                Settlement Conference, state the reasons why and explain what additional
26                information is required to make a settlement demand or offer.);
27         c.     a brief description of any previous settlement negotiations or mediations; and
28

                                                   5
                                                                                18-cv-2409-BEN (DEB)
 Case 3:18-cv-02409-BEN-DEB Document 198 Filed 08/02/21 PageID.10056 Page 6 of 6



 1         d.     the names of attorney(s) and non-attorney(s) who will attend the conference,
 2                including   the      name(s)   and   title(s)/position(s)   of   the    party/party
 3                representative(s).
 4         6.     Requests to Continue Settlement Conference: A request for continuance
 5   may be initiated by counsel placing a joint call to the Court’s Chambers. Any request for a
 6   continuance must be made as soon as counsel is aware of the circumstances that warrant
 7   rescheduling the conference.
 8         Questions regarding this case or the mandatory guidelines set forth herein may be
 9   directed to the Magistrate Judge’s law clerks at (619) 446-3704.
10         IT IS SO ORDERED.
11   Dated: August 2, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   6
                                                                                   18-cv-2409-BEN (DEB)
